Citation Nr: 0722184	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  04-23 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased evaluation for service-connected 
bilateral hearing loss, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jessica Seay, Law Clerk


INTRODUCTION

The veteran had active service from August 1968 to June 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  

The Board notes that during the course of this appeal, the RO 
requested that the veteran undergo a VA examination 
subsequent to the July 2003 rating decision.  The RO 
readjudicated the veteran's claim in a February 2005 rating 
decision and granted service connection for bilateral hearing 
loss in which the veteran's disability rating of 10% was 
continued.    

The Board additionally notes that in an April 2004 rating 
decision, the RO granted the veteran service connection for 
tinnitus with a disability rating of 10%.  The record 
reflects that no issue regarding the grant of service 
connection for the veteran's tinnitus has been procedurally 
prepared or certified for appellate review.  Thus, only the 
issue of entitlement to an increased rating for bilateral 
hearing loss is subject to appellate review.  Godfrey v. 
Brown, 7 Vet. App. 398, 410 (1995).


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The veteran demonstrated a Level I hearing acuity in his 
right ear and a Level XI in his left ear on VA audiological 
examinations.  

3.  The veteran's service-connected bilateral hearing loss 
does not demonstrate a level of impairment that warrants a 
disability rating higher than 10 percent under VA 
regulations.  




CONCLUSION OF LAW

The schedular criteria for a rating higher than 10% for 
service-connected bilateral hearing loss has not been met or 
approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.7, 4.85, 4.86, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  39 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record: (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr 
05, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure[] the error in the timing of notice").  
VCAA notice should also apprise the veteran of the criteria 
for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

In March 2003 correspondence, the RO notified the veteran 
which information and evidence that he was to provide and 
which information and evidence that VA would attempt to 
obtain on his behalf.  The RO explained that the veteran 
should send copies of any recent treatment records for his 
increased evaluation claim.  The correspondence also stated 
that the RO would obtain evidence kept by the VA and any 
other federal agency, request private treatment records, and 
request statements from persons who have knowledge of the 
claimed conditions.  Moreover, the Board notes that the RO 
requested additional information from the veteran including 
authorization of a VA Form 21-4142, Authorization and Consent 
to Release Information, in order for the VA to obtain medical 
records to support the veteran's claim.  The RO then 
requested the veteran to send the evidence as soon as 
possible.  Thus, the veteran was essentially asked to submit 
any information pertinent to the veteran's claim.  38 C.F.R. 
§ 3.159(b)(1) (2006).

The veteran was not, however, specifically advised on what 
the evidence must show to establish an increased disability 
rating.  Nonetheless, the Board finds that the veteran has 
not been prejudiced by this omission.  In reviewing the 
record of correspondence between the RO and the veteran, it 
does not appear that the veteran was unaware of what the 
evidence must show to establish an increased disability 
rating.  The VCAA notice requested that the veteran send any 
recent treatment records to the RO and it was noted therein 
that the veteran submitted private medical records to 
substantiate his claim for an increased rating.  The July 
2003 rating decision explained to the veteran that a higher 
evaluation required a greater hearing loss than the veteran 
demonstrated.  The April 2004 Statement of the Case (SOC) 
included several charts that show what level of hearing loss 
is required for a higher evaluation.  The Board notes that in 
response to the RO's correspondence, the veteran explained in 
his VA Form 9 that his ability to hear had worsened which 
further indicates that the veteran understood what the 
evidence must show for an increased rating.  Moreover, 
neither the veteran nor his representative asserts that the 
veteran has not been adequately advised regarding his claim 
for an increased disability rating.  

Additionally, the Board notes that the March 2003 
correspondence did not advise the veteran regarding the 
element of effective date.  However, the notice defect with 
respect to that element is deemed harmless error in this 
case.  The veteran's claim is being denied for reasons 
explained below and, consequently, no effective date will be 
assigned.  Moreover, neither the veteran nor his 
representative asserts that the veteran did not receive 
adequate notice with respect to his claim.    

The Board observes that the RO provided the veteran with a 
copy of the July 2003 rating decision, February 2005 rating 
decision, the Statement of the Case (SOC) dated in April 
2004, and a Supplemental Statement of the Case (SSOC) dated 
in October 2004, which cumulatively included a discussion on 
pertinent laws and regulations, a summary of the evidence 
considered, and the basis for the decision.

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   

In regard to the duty to assist, the Board recognizes the 
inclusion of the veteran's
service medical records, VA audiological examination reports 
dated from October 1972 to January 2005, private audiological 
examination reports dated from September 1976 to February 
2002, a statement from the veteran's employer (S.L.B.), and 
the veteran's statements in the claims folder.  

In further regard to the duty to assist, the RO afforded the 
veteran VA medical examinations in April 2003 and January 
2005.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed 
with appellate review.  



II.  Evidence

The audiometric data from the April 2003 VA audiological 
examination shows that the veteran exhibited the following:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
65
70
LEFT
110
110
120
120+
120+

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and the examiner noted that the 
percentage in the left ear could not be determined because it 
was at the limits of the audiometer.  Puretone averages were 
37.5 decibels for the right ear and 120+ decibels for the 
left ear.  The VA examiner noted a diagnosis of sensorineural 
hearing loss in the right and left ear.  The VA examiner 
further indicated a profound hearing loss in the left ear and 
a moderate to moderate-severe hearing loss in the right ear.  

The audiometric data from the January 2005 VA audiological 
examination shows that the veteran exhibited the following:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
70
70
LEFT
115+
120+
120+
120+
120+

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 0 percent in the left ear.  
Puretone averages were 41.25 decibels for the right ear, and 
105 decibels for the left ear.  The VA examiner noted a 
moderately severe to severe sensorineural hearing loss in the 
right ear with a precipitous configuration.  It was 
additionally noted that the left ear had a profound 
sensorineural hearing loss with a flat configuration.  

The record reflects that the veteran underwent audiometric 
testing in February 2002; however, the results of the 
examination were depicted by graph and may not be interpreted 
by the Board for the purpose of evaluating the severity of 
the veteran's hearing loss.  See Kelly v. Brown, 7 Vet. App. 
471, 474 (1995) (holding that the Board may not interpret 
graphical representations of audiometric data). 

In a May 2004 statement, the veteran noted that he felt that 
he deserved a higher rating for hearing loss, even if that 
meant applying extraschedular means to do so.  He stated that 
he worked in a machine shop full-time and worked part-time 
for the U.S. Postal Service.  The veteran explained that he 
could not hear anyone or anything on his left side which is 
potentially dangerous in both of his jobs.  He stated that he 
was a mail truck driver for the post office and due to his 
hearing loss, he could not hear vehicles in his blind spot.  
He also noted that his condition interfered in social 
situations because he had difficulty hearing what was said to 
him.  

A statement from the veteran's employer (S.L.B) dated in May 
2004 described how the veteran's hearing loss affected his 
job.  S.L.B. stated that the veteran was employed at a 
machine shop in which hearing was important due to the 
potentially dangerous machinery used.  S.L.B. explained that 
the veteran's hearing loss could pose a risk to the veteran 
and to other employees.  He further noted that the veteran 
could not hear the phone so it was necessary to install a 
light system for when the phone rings.  


III.  Legal Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006).  Where an increase in an existing disability 
rating based on established entitlement to compensation is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

The veteran's bilateral hearing loss is currently assigned a 
disability rating of 10% pursuant to 38 C.F.R. § 4.86, 
Diagnostic Code 6100. 

The Rating Schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state- 
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
pure tone threshold average which is the sum of the pure tone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  38 C.F.R. § 4.85 (2006).  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear. The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VI A, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(2006).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VI A, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral. 38 C.F.R. 
§ 4.86(b) (2006).

IV.  Analysis

The veteran contends that his hearing has continued to worsen 
over the years and seeks an increased rating for his 
bilateral hearing loss.  The veteran's hearing loss is 
currently assigned a disability rating of 10%.  

The April 2003 audiological examination reveals that the 
veteran demonstrated a puretone threshold average of 120+ 
decibels in the left ear; however, the examiner noted that 
the speech recognition score could not be determined as it 
was beyond the limits of the audiometer.  The Board notes 
that under 38 C.F.R. § 4.85 Table VI, the numeric designation 
cannot be determined based on the veteran's results.  
However, the veteran has demonstrated an exceptional pattern 
of hearing impairment under § 4.86, which allows for either 
Table VI or Table VIA to assign a numeric designation.  Under 
Table VIA, the veteran demonstrated Level XI in the left ear.  
The veteran demonstrated Level I in the right ear with a 
puretone threshold average of 37.5 decibels and a speech 
discrimination score of 96%.  Table VII (Diagnostic Code 
6100) advises that a 10 percent disability rating is 
appropriate for the hearing impairment determined in this 
examination.  

The veteran underwent an additional audiological examination 
in January 2005 that revealed similar results.  The veteran 
demonstrated Level XI in the left ear under Table VI and 
Table VIA with a puretone threshold average of 105 decibels 
and speech discrimination score of 0%.  The veteran 
demonstrated Level I in the right ear with a puretone 
threshold average of 41.25 decibels and speech discrimination 
score of 96%.  Table VII provides a 10 percent disability 
rating for the hearing impairment demonstrated in this 
examination.  38 C.F.R. § 4.85 (2006).  

In reviewing the evidence of record, the Board finds that the 
veteran's left ear hearing loss demonstrates the exceptional 
pattern of hearing impairment described under 38 C.F.R. 
§ 4.86.  The veteran's left ear was most recently evaluated 
at 120+ decibels for each of the four specified frequencies 
(1000, 2000, 3000, 4000) and the veteran demonstrated Level 
XI.  However, since the veteran is currently assigned the 
highest level, § 4.86 cannot result in a higher designation.  
The veteran's right ear does not fall under the provision of 
§ 4.86 because the veteran has a puretone threshold of 10 
decibels at the 1000 frequency and 15 decibels at the 2000 
frequency.  

Additionally, the Board recognizes the veteran's contention 
that his hearing loss has worsened; however, based on the 
competent medical evidence, the Board finds that the 
veteran's bilateral hearing loss more closely approximates 
the criteria for the currently assigned rating of 10 % and 
entitlement to an increased rating on a schedular basis is 
not warranted.  

Furthermore, the veteran contends that his bilateral hearing 
loss warrants a higher rating on an extraschedular basis.  38 
C.F.R. § 3.321(b) (2006).  The veteran explained that his 
hearing loss affected his work because he could not hear when 
using machines, which could be dangerous to himself and 
others.  The veteran also submitted a statement from his 
employer (S.L.B.) which explained that the veteran's hearing 
loss was potentially dangerous considering his employment at 
a machine shop.  However, the Board notes that the evidence 
does not reflect that the disability at issue caused a marked 
interference with employment beyond that already taken into 
account by the schedular rating system.  Furthermore, the 
record of evidence does not show that the veteran's hearing 
loss has necessitated any frequent periods of 
hospitalization.  Thus, the record does not show an 
exceptional or unusual disability picture not contemplated by 
the regular schedular standards that would warrant the 
assignment of an extraschedular rating.  Since application of 
the regular schedular standards is not rendered impracticable 
in this case, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) for assignment of an extraschedular evaluation.  










In conclusion, the Board notes that the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  However, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for an increased rating and that doctrine is 
not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to a disability rating higher than 10 percent for 
service-connected bilateral hearing loss is denied. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


